Exhibit 10.25
Amendment
To the
The McGraw-Hill Companies, Inc. Employee Retirement Plan Supplement
     Effective as of January 1, 2010, The McGraw-Hill Companies, Inc. Employee
Retirement Plan Supplement (the “MH ERPS”), amended and restated as of January
1, 2008, unless otherwise provided, is amended as set forth below.
     1. Article 5 of the MH ERPS is amended to incorporate new Section 5.05, as
set forth below:
Section 5.05. Distribution of Benefits Due to FICA. If any Benefits under this
Plan are taxable to a Participant under the Federal Insurance Contributions Act
(FICA) (as a result of Section 3101, 3121(a) or 3121(v)(2) of the Code or any
successor provisions) (the “FICA Tax”) prior to the date the Benefits become
payable to the Participant in accordance with terms of this Plan, then the
Company may determine, in its sole discretion, that a lump sum distribution
shall be made from this Plan in an amount equal to: (i) the FICA Tax payable on
any such Benefits; (ii) the income tax at source on wages imposed under
Section 3401 of the Code or the corresponding withholding provisions of
applicable state, local or foreign tax laws as a result of the payment of the
FICA Tax under subsection (i) of this Section 5.05 of the Plan; plus (iii) the
additional income tax at source on wages attributable to the pyramiding
Section 3401 of the Code wages and taxes, in accordance with Section 409A of the
Code (the amounts under subsections (i); (ii) and (iii) collectively, the
“Accelerated Tax Payment”). The total amount of any accelerated distributions
for a Participant must not exceed the aggregate of the FICA amount and the
income tax withholding related to such FICA amount. In the event that the
Accelerated Tax Payment is distributed, the Participant’s Benefit shall be
reduced by such Accelerated Tax Payment.
* * * * *
     Except as set forth herein, the MH ERPS remains in full force and effect.

 